Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed. The following is the examiner’s statement for allowance:
Regarding claims 1, 10 and 17, the prior art does not disclose “…control, in response to receiving the first information, the wireless charging circuit to stop transmission of the wireless charging power and operate in a state of transmitting and receiving a ping signal…” in combination with the remaining limitations of independent claims 1, 10 and 17. Dependent claims 2-9, 11-16 and 18-20 are also allowed.
The examiner found OH et al. (US 2016/0204642 A1, hereinafter OH) and KAZY et al. (US 2016/0285517 A1, hereinafter KAZY) disclose to be the closest prior art of record.
OH discloses a wireless charging control in an apparatus having a wireless power reception module, includes sensing an event in a wireless charging mode, determining whether the sensed event is a predetermined wireless-charging indirect-associated event, when the sensed event is a predetermined wireless-charging indirect-associated event, identifying a wireless charging operation corresponding to the wireless-charging indirect-associated event and controlling wireless charging according to the identified wireless charging operation. KAZY discloses an electronic device wireless charging method wherein when a call is detected, charging is stopped and then charging restarts back when the call is terminated. However neither reference nor their combination disclose the above missing limitation  it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify any of the references in view of the other or any other additional references to add the missing limitation.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AHMED H OMAR/            Examiner, Art Unit 2859

/EDWARD TSO/            Primary Examiner, Art Unit 2859